Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment (hereinafter “Am.”) filed on January 21, 2022 has been entered.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment
of the issue fee.
2.	Authorization for this Examiner’s amendment was given in an interview with Mr. William Curry on February 1, 2022.
	Replace the originally-filed FIGS. 3A, 3C, 4, 5A, 5B, 6A, 6B, 7A, 7B, 8A, 8B, 9A, 9B, 10A, 10B and 10C of the formal drawings with the revised FIGS. 3A, 3C, 4, 5A, 5B, 6A, 6B, 7A, 7B, 8A, 8B, 9A, 9B, 10A, 10B and 10C as seen in the six (6) separate replacement sheets attached to this Notice of Allowance.  
Reasons for Allowance
1.	Claims 1-5 are allowed.
2.	The following is an Examiner’s statement of reasons for allowance: Applicant’s arguments, see pp. 10-16 of Am., filed on January 21, 2022, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn.  
None of the cited references, either alone or in combination, teaches or suggests all of the
steps and/or order of steps as claimed in process claim 1.  See MPEP § 2103 quoted below:
e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) ("In determining the eligibility of respondents’ claimed process for patent protection under § 101, their claims must be considered as a whole. It is inappropriate to dissect the claims into old and new elements and then to ignore the presence of the old elements in the analysis. This is particularly true in a process claim because a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.")  (Emphases added)

	Any comments considered necessary by Applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
a.	Renshaw (US 6,182,528) teaches an attachment portion A, a bent portion B and a grip portion C (FIGS. 1-2); 
b.	Marui (US 20170106933) teaches an attachment portion 318, a bent portion 305a, 305b and a grip portion 304a, 304b; and
c.	Marui (US 10,328,994) teaches an attachment portion 2, a bent portion 5a, 5b and a grip portion 4a, 4b.
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109. The Examiner
can normally be reached from 9:00 AM ET – 5:00 PM ET, Monday-Friday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656